Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al (US 20190321833; hereinafter Lu).
As regarding claim 1, Lu discloses the claimed invention for a gas-liquid separation device, comprising: an outer housing (100) extending vertically, which is provided with a gas outlet (103) at an upper end of the outer housing and a liquid outlet (105) at a lower end of the outer housing; an inner housing (formed by plurality of cyclonic separators 210) disposed in the outer housing and extending vertically, an upper end of the inner housing being coupled to the outer housing in a sealed manner, a lower end of the inner housing being opened (fig. 5), with an annular space (fig. 5; no 
As regarding claim 2, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein the feeding tube (101) is inserted into the inner housing from above the outer housing, a lower end of the feeding tube is closed, and the cyclone mechanism (fig. 2) is located on a sidewall of the feeding tube. 
As regarding claim 3, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein a cross-section of the outer housing is circular, and a cross-section of the inner housing is circular (fig. 5). 
As regarding claim 10, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein the fluid output from the cyclone mechanism swirls in a first direction; and wherein a sidewall of the lower end of the inner housing is provided with a slot (fig. 2; no number) horizontally extending in a second direction opposite to the first direction. 
As regarding claim 13, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein the inner housing is tapered from top to bottom (fig. 6; no number). 
As regarding claim 14, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein the gas-liquid separation device comprises a plurality of inner housings (210) which are circumferentially distributed around the feeding tube; and wherein the feeding tube (101) is inserted into the outer housing from . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20190321833; hereinafter Lu) as applied to claim 3 above.
As regarding claims 4-7, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein a ratio of a diameter of the inner housing to a diameter of the outer housing is between 0.5 and 0.8; wherein a ratio of a length of the outer housing to a diameter of the outer housing is between 1 and 3; wherein a ratio of a length of the inner housing to a diameter of the inner housing is between 1 and 3; wherein when a diameter D of the outer housing is 0.5 m to 8.0 m, an average gas critical and unexpected results.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20190321833; hereinafter Lu) as applied to claim 1 above, and further in view of Larnholm (US 7488361).
As regarding claims 8-9, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention except for a grille disposed in the outer housing and located below the inner housing, wherein the grille is cone-shaped with an apex facing the inner housing; and wherein during gas-liquid separation, the outer housing has a predefined liquid level lower than the grille.  Larnholm teaches a grille (30, 33) disposed in the outer housing and located below the inner housing, wherein the grille is cone-. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20190321833; hereinafter Lu) as applied to claim 1 above, and further in view of Folkvang (US 8110024).
As regarding claim 12, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention except for an anti-impact baffle disposed in the outer housing, wherein the anti-impact baffle is cone-shaped with an apex facing the inner housing, and located directly below the inner housing; and wherein during gas-liquid separation, the outer housing has a predefined liquid level higher than a lower end face of the inner housing.  Folkvang teaches an anti-impact baffle (6) disposed in the outer housing, wherein the anti-impact baffle is cone-shaped with an apex facing the inner housing, and located directly below the inner housing; and wherein during gas-liquid separation, the outer housing has a predefined liquid level higher than a lower end face of the inner housing.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide an anti-impact baffle disposed in the outer housing, wherein the anti-impact baffle is cone-shaped with an . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (US 20190321833; hereinafter Lu) as applied to claim 1 above, and further in view of Kvamsdal et al (US 20200001309; hereinafter Kvamsdal).
As regarding claim 15, Lu discloses all of limitations as set forth above.  Lu discloses the claimed invention for wherein the gas-liquid separation device comprises a plurality of inner housings (210), the feeding tube (101) is inserted into the outer housing from above, the upper ends of the inner housings are coupled to the feeding tube through a distributor (fig. 6; no number). 
Lu does not disclose a spiral guide vane mechanism is disposed between each of the inner housings and the distributor for guiding fluid output from the distributor into the inner housings as a swirling flow.  Kvamsdal teaches a spiral guide vane (133) mechanism is disposed between each of the inner housings and the distributor for guiding fluid output from the distributor into the inner housings as a swirling flow.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide an anti-impact baffle disposed in the outer housing, wherein the anti-impact baffle is cone-shaped with an apex facing the inner housing, and located directly below the inner housing; and wherein during gas-liquid separation, the outer housing has a predefined liquid level higher than a lower end face . 
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 11 contains allowable subject matter because prior art does not teach fairly suggested wherein the lower end of the inner housing is provided with a folded edge located at a circumferential periphery and extending inclinedly downward in a radial outward direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773